PER CURIAM.
This disciplinary proceeding is before us on the complaint of the Florida Bar and the report of the referee recommending that respondent, Carlton L. Welch, be suspended from the practice of law for three months. Neither the Bar nor respondent has petitioned for review. We have jurisdiction. Art. V, § 15, Fla. Const.
The respondent was charged with violating Florida Bar Code of Professional Responsibility, Disciplinary Rule 9-102(A) and (B)(3), and Florida Bar Integration Rule, article XI, Rule 11.02(4), by improperly commingling personal funds with funds paid by clients for costs and expenses and by failing to maintain minimum trust accounting procedures and record-keeping requirements. Respondent answered these charges by filing a pleading styled “Guilty Plea and Stipulation of Facts.” In accordance with respondent’s admissions, the referee recommended that he be found guilty of the violations as charged. The referee recommended a three-month suspension in this case because respondent has been disciplined on three prior occasions, twice by private reprimand and once by public reprimand.
After examining the record and the referee’s report, we approve the referee’s finding that respondent should be found guilty of professional misconduct, and we agree that a three-month suspension is the appropriate discipline. We suspend respondent, Carlton L. Welch, from the practice of law in Florida for three months, effective March 21, 1983, thereby giving him thirty days to close out his practice and take the necessary steps to protect his clients. We further order that respondent shall not accept any new business. Respondent shall be automatically reinstated at the end of the period of suspension. Costs are assessed against respondent in the amount of $493.36.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.